Judgment affirmed, without .costs of this appeal to any party. Memorandum: We are of the opinion — in this proceeding under section 1083-a of the Civil Practice Act to determine the amount, if any, of a deficiency judgment to which plaintiff is entitled — that the evidence, as to the cost of construction of an adjoining apartment house and the amounts of gross and net rents therefrom received, does not fall within any exception to the general rule against the admissibility of such proof on direct examination. We, therefore, disregard this evidence and determine that, upon the remaining proofs in the record, the fair and reasonable market value of the mortgaged premises, at the time of the foreclosure sale, was $40,000. All concur. (The judgment awards plaintiff a deficiency judgment in a mortgage foreclosure action.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ. [See 251 App. Div. 692.]